OPINION OF THE COURT
Memorandum.
On cross appeals, the resettled order of the Appellate Division should be modified to dismiss the defendant’s second and third counterclaims in their entirety and to vacate the stay of the execution of the judgment granted to the plaintiff, and it is otherwise affirmed, with costs to the plaintiff. Accordingly, the question certified is answered in the negative.
The second counterclaim, for breach of contract, alleges the defendant shipper was damaged by plaintiff carrier’s breach of an agreement to transport the goods on one aircraft and on one waybill and to hang them in special containers. The third counterclaim in essence casts the same charge in a negligence pleading mold. It is a complete and dispositive answer to each of these counterclaims that no written notice of claim was presented by the defendant within the time limitations called for by rule 23 B of the *963tariffs plaintiff, as an air carrier, was required to file pursuant to Federal law (see Federal Aviation Act of 1958, US Code, tit 49, § 1301 et seq). Constituting the written contract of carriage under a regulatory scheme in which Congress has pre-empted this field (Crosby & Co. v Compagnie Nationale Air France, 76 Misc 2d 990, affd 42 AD2d 1050, cert den 416 US 986; Lichten v Eastern Airlines, 189 F2d 939, 941), the tariffs are binding upon shipper and carrier, regardless of the shipper’s lack of actual knowledge of their provisions (see Butler’s Shoe Corp. v Pan Amer. World Airways, 514 F2d 1283; Tishman & Lipp v Delta Air Lines, 275 F Supp 471, affd 413 F2d 1401).
Similar legal considerations, aptly articulated in so much of the Appellate Division’s memorandum as dismisses the first counterclaim and upholds Special Term’s grant of summary judgment on the plaintiff’s affirmative cause of action, compel us to support those determinations.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order modified, with costs to plaintiff, in accordance with the memorandum herein and, as so modified, affirmed. Question certified answered in the negative.